COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00863-CV
Style:                              Don K. Avni a/k/a Don Avni Kaminetzky
                                    v. David A. Newman
Date motion filed*:                 October 23, 2013
Type of motion:                     Motion to extend time to file amended notice of appeal and the record
Party filing motion:                Appellant
Document to be filed:               Amended notice of appeal and record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant requests an extension of time to file an amended notice of appeal. Appellant may amend a
          a notice of appeal without leave of court at any time prior to filing his brief. See TEX. R. APP. P. 25.1(g)
          (authorizing filing of amended notice of appeal any time prior to filing of appellant’s brief). Appellant
          also requests an extension of time to file the record. However, the appellate record in this case is not yet
          due. See TEX. R. APP. P. 35.1. Accordingly, we dismiss appellant’s motion as moot.


Judge's signature:       /s/ Justice Laura C. Higley


Panel consists of        ____________________________________________

Date: October 31, 2013




November 7, 2008 Revision